Title: From James Madison to Richard Law, 14 August 1802
From: Madison, James
To: Law, Richard


Sir
Virginia Aug. 14. 1802
The President has received your letter of the 29th. Ulto. He considers the proper notification of the Commissioners of Bankruptcy to be the exhibition of their commissions, as in the case of Marshals, whose appointment is no otherwise officially notified; and on this ground no collateral and inferior evidence of the appointments of the Commissioners was officially added.
 

   
   Draft (DLC); letterbook copy (DNA: RG 59, DL, vol. 14).


